DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


  UNIVERSAL PROPERTY & CASUALTY INSURANCE COMPANY,

                              Petitioner,

                                   v.

                REESE F. KING and JANET A. KING,

                             Respondents.

                            No. 2D22-967


                         September 23, 2022

Petition for Writ of Certiorari to the Circuit Court for Polk County;
James A. Yancey, Judge.

Andrew A. Labbe of Groelle & Salmon, P.A., Tampa, for Petitioner.

Mark A. Nation of The Nation Law Firm, Longwood, and Ashley
McMahan of Morgan & Morgan, Orlando, for Respondents.

PER CURIAM.

     Dismissed.

CASANUEVA, SILBERMAN, and LaROSE, JJ., Concur.


Opinion subject to revision prior to official publication.